2019 IL App (5th) 180336
            NOTICE
 Decision filed 09/05/19. The
 text of this decision may be              NO. 5-18-0336
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of               IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     St. Clair County.
                                                )
v.                                              )     No. 17-CF-286
                                                )
ERICA L. WOODS,                                 )     Honorable
                                                )     Zina R. Cruse,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court, with opinion.
         Justices Chapman and Barberis concurred in the judgment and opinion.

                                           OPINION

¶1       The State appeals the order of the circuit court of St. Clair County that granted the motion

to suppress evidence filed by the defendant, Erica L. Woods. For the following reasons, we reverse

and remand for further proceedings.

¶2                                     I. BACKGROUND

¶3       The facts necessary to our disposition of this appeal follow. On March 10, 2017, the

defendant was charged, by criminal complaint, with one count of causing child endangerment, a

Class 3 felony. The complaint alleged that, on or about March 9, 2017, the defendant “willfully

caused and/or permitted a male minor with initials A.S. and date of birth [in December 2016] ***

to be placed in circumstances that endangered the child’s life or health in that said defendant left

the minor child unattended and alone in” a residence in O’Fallon. The complaint further alleged

                                                  1
that the defendant had previously committed child endangerment in a different St. Clair County

case in 2015. On March 24, 2017, the defendant was indicted on the same charge in an indictment

that made allegations substantially similar to those in the criminal complaint.

¶4     On July 19, 2017, the defendant filed a motion to suppress evidence, in which she

contended, inter alia, that an officer “entered the curtilage of the home and looked in a bedroom

window” and that after she and her boyfriend arrived at the home and entered it, “police officers

followed them inside.” She alleged that the actions of the officers, which occurred without “an

arrest warrant or a search warrant,” violated the defendant’s constitutional rights. She asked, as

relief, that the trial court enter an order suppressing “all items seized, any and all observations by

law enforcement personnel, and statements, admissions, and confessions of the defendant” and

that the court forbid “their entry into evidence against her at trial due to the unlawful nature of the

search and seizure.”

¶5     On October 31, 2017, a hearing was held on the defendant’s motion. The first witness

called by the defendant in her case-in-chief was Adam Sneed, who testified that he had lived in

the O’Fallon residence in question—which he testified was a three-bedroom, single-story home—

for 16 years. Sneed testified that “to the left” of the house there was a six-foot wood fence, with a

gate to allow access from the front yard to the back yard. Sneed testified that the gate was kept

secured, so that his dog could not get out, with a “bungee cord tying it down, on top of a hanger

that holds it closed, as well, and logs that keep it shut.” The gate opened inward to the back yard,

but the logs were placed in the back yard to keep it from opening from the front yard. To open the

gate, Sneed first would have to enter the back yard from the “slide door of the house,” then remove

the logs. Sneed testified that the only way to access the back yard without going through the house

would be “jumping the fence.” Sneed testified that on the right side of his house, a chain-link

fence, approximately four feet tall, connected his house to his neighbor’s house and that a similar
                                                 2
fence was “on the back side” of his house. He testified that to gain access to the back yard, one

could jump this fence as well.

¶6     Sneed testified that on March 9, 2017, he arrived home at approximately 11:30 p.m. to find

“four or five” police cars, and approximately the same number of police officers, outside his home.

Sneed testified that shortly before arriving home, he had received a phone call from someone who

identified himself as Officer Adamson of the O’Fallon Police Department and who told Sneed the

police had “reason to believe that you guys have left your minor at home alone.” He testified that

he and the defendant were together at the time, and resided together at the home. Sneed testified

that he tried to tell the police they had received a “falsified report,” but that the officers “weren’t

trying to hear anything I had to say.” He testified that he told the officers they “should actually

investigate the people who made this report because it’s not true” and immediately thereafter

testified that he “proceeded to go *** into” the house. When asked if he continued his

“conversation” with police, or terminated it, Sneed testified that he terminated it. When asked how

he terminated it, Sneed testified, “Tried to go in my house. *** Well, I did go into my house.” He

testified that a police officer followed him in, although he did not invite the officer in. He testified

that the officer did not give “any indication of why he was entering [the] house.”

¶7     When asked how many officers entered the house at that time, Sneed testified, “Three, at

the most.” He testified as to the layout of his home. When asked if the officers remained in the

living room after following him into the house, Sneed testified that they did not and that the officers

“followed me to the back of the house, which is where the baby was.” He clarified that two of the

three officers followed him and that the other officer remained “in the walkway,” while the fourth

officer remained outside with the defendant. He testified that the officers did not search the house,

or look for anyone else in it, and that when they reached the infant’s room, the infant was asleep

in a bassinet. He testified that the blinds on the room’s window were “definitely closed” and that
                                                   3
therefore no one would have been able to see the bassinet from outside the house. He clarified that

the window was located in his back yard. When asked if he knew the complainant in this case,

Sneed testified that he did and that the complainant knew Sneed had a dog. Sneed testified that

there was no emergency in the house, such as “smoke or anything like that.”

¶8      On cross-examination, Sneed conceded that the defendant, rather than Sneed, was the last

person in the infant’s room before they left the house on March 9, 2017. Sneed testified, however,

that he was “sure” the drapes 1 were drawn in the infant’s room because the defendant “does not

touch the drapes.” Sneed testified that the complainant had threatened to call the police on the

defendant, regarding leaving the infant at home alone, “to get her life messed up, in general.” He

conceded that when the police arrived, the infant was in fact at home alone. He conceded that the

police told him they had first gone to the house “45 minutes prior,” and had knocked on the door,

but that no one had answered.

¶9      The next witness to testify was Officer Daniel Hesselbacher of the O’Fallon Police

Department. He testified that at approximately 10:41 p.m. on March 9, 2017, he received a dispatch

of “an unattended child in a residence. Had a witness that stated there was an infant inside a

residence, by itself.” He arrived at the residence and “parked directly in front of the residence.”

Hesselbacher testified that he was the first officer to arrive on the scene and that “probably within

less than a minute, Officer Adamson arrived.” He testified that he checked the area to see if there

were any vehicles parked outside, which there were not, and “stayed on the sidewalk until Officer

Adamson arrived. Didn’t approach the house at all.” He testified that once Adamson arrived, he



        1
         It is not clear from Sneed’s testimony, or from the questioning of Sneed by the parties and the trial
judge, whether the window had both blinds (as Sneed testified on direct examination) and drapes (the term
used by the State in questioning Sneed on cross-examination and used independently by Sneed on cross-
examination as well) or if Sneed and the parties were using the terms “blinds” and “drapes” interchangeably
during Sneed’s testimony. See the subsequent testimony of additional witnesses for partial clarification.
                                                      4
“looked from the outside” and could see through the front window that, despite the lack of vehicles

in the driveway, there were “interior lights turned on in the house.” He testified that he believed

the front window had both blinds and drapes and that “you could partially see the light coming

through part of” the blinds. He did not see anything else, or hear anything, while standing there.

He testified that he then went to the front door and knocked on the door “probably five to six

times” and rang the doorbell. Again he did not see or hear anything from inside the house. He

“waited a couple of minutes,” then knocked again, this time using part of his flashlight against the

door “in case there was somebody inside who may have been sleeping, to make [sure] that the

knock was going to be heard.” He testified that he left the residence “approximately 12 to 13

minutes after arrival.” In addition to knocking on the door, he and Adamson “both went around to

the—the front window to see if we would see anything. Didn’t see anything out of the ordinary.”

Hesselbacher testified that he then went to the right side of the house and tried to look into the two

windows on that side of the house, which he testified he could access from the front yard without

being “impeded” by the fence.

¶ 10   Hesselbacher was then asked what information he had been given by dispatch when he first

received the call. He testified he had been told “the reporting party had gone up to the house. They

were supposed to meet some friends there. And they had no contact. And they heard a baby crying.

And that they had gone to a—one of the side windows of the house, and that they had seen—

actually seen the baby inside there.” Hesselbacher testified that he was given the name of the

complainant and agreed with defense counsel that dispatch did not “[i]nitially” characterize the

complaint “as an anonymous tip.” Hesselbacher agreed that he “did not cross any fencing” on his

first visit to the residence that night, and instead “just looked and listened and paid attention to

[his] surroundings.” He testified that there was nothing that caused him alarm at that point.

Adamson departed the scene, and he stayed to type up notes stating “basically that we responded
                                              5
out and we didn’t find anything out of the ordinary.” As Hesselbacher thereafter departed the

scene, he “was flagged down by a citizen,” who stated that he was the complainant and asked why

the officers were leaving. Hesselbacher testified that he told the complainant that the officers

“would come back and check in a while, again, to see if we heard anything,” but that at the moment,

there was “no reason to continue an investigation. We didn’t find anything out of the ordinary.”

Hesselbacher testified that the complainant “was very adamant about, that there was a child in the

house by itself.” Hesselbacher asked the complainant if he had seen the child and then told both

dispatch and his supervisor that the complainant “was adamant that—that [the child] was still in

there by itself.” Hesselbacher testified that he explained to the complainant that officers “had gone

as far as [they] could *** without intruding into the back yard,” which they had not done earlier

because they had not “heard anything at that time.” Hesselbacher testified that the complainant

wanted police to enter the back yard because the window in the back yard was the window through

which “the child was visible.”

¶ 11   Hesselbacher testified that he and Adamson returned to the house, approached the front of

the house, near the wooden fence on the left side, and “listened again.” They verified that the large

dog they had seen earlier in the back yard was still there. Hesselbacher testified that the

complainant, who had said the dog knew him and that he would take care of the dog while the

officers entered the back yard to see the infant through the window, opened the gate. When asked

how the complainant opened the gate, Hesselbacher testified, “I honestly don’t remember how he

opened the gate, but there was no locks or anything attached to the gate, itself.” Hesselbacher

testified that the complainant “basically got ahold of the dog somehow, and was kind of petting it

and telling him, you know—obviously, the dog knew him. He was very comfortable with him.”

Hesselbacher then entered the back yard. He agreed that he still did not hear or see anything out

of the ordinary at this point. The complainant directed Hesselbacher to the window, which
                                             6
Hesselbacher looked into. He testified that a large-screen TV was turned on in the room. He

testified that the bottom of the window was “approximately three and a half to four feet” off the

ground. There were blinds on the window but “the bottom part of the window was not covered.”

He could not recall if there was “a shade” or “any drapes or curtains” on the window. Hesselbacher

testified that he did not look into any other windows. The only light in the room was from the TV.

He could see “a small crib” and “a foot moving” in the crib. He testified that it was not “a quick

movement” but “was sustained movement. The foot was up, and moved a couple different times.”

He testified that Adamson, who had followed him into the back yard, also looked into the window.

Thereafter, Hesselbacher stayed by the window for “probably another five to ten minutes,” while

Adamson again went to the front door and knocked on it. Two additional officers, Sergeant Mojzis

and Officer Lampe, arrived at some point.

¶ 12   Hesselbacher testified that by the time Sneed and the defendant arrived, the complainant

had left, to go to the police department to make a statement. Hesselbacher testified that he was still

in the back yard, monitoring the window to make sure nothing happened to the infant, when Sneed

and the defendant arrived. He was instructed by Mojzis to come to the front of the house, and did

so, through the wooden gate again. He did not remember seeing any logs by the gate or tripping

over them. Eventually, “it was decided to—to get inside, to go into the house to check on the

welfare.” When asked who decided they would go inside, Hesselbacher testified that Sneed was

“trying to get inside the house. And from previous encounters, we know that he has a valid FOID

card, and that he does keep a pistol near the front door, inside of the residence.” He testified that

he did not recall asking Sneed or the defendant for “consent to come into their home.” He agreed

that at this point he still did not “hear a baby crying” or anything else “out of the ordinary.” He

testified that he followed Sneed into the house, then to the infant’s bedroom. He did not ask consent

to follow Sneed but did so “[f]rom an officer safety issue.” Hesselbacher added, “He moved very
                                                7
quickly.” When asked if he looked into other rooms as he followed Sneed to the infant’s bedroom,

he testified that he was “glancing quickly, just to ensure there was nobody inside there.” He agreed

that he was “investigating” to see if any other adults were in the home. He agreed that the

complainant did not live at the home and did not have any authority to allow officers into the back

yard.

¶ 13      On cross-examination by the State, Hesselbacher testified that Sneed told him that Sneed

knew who called the police and that the call was “false.” He agreed that when he walked through

the house following Sneed and glanced into the rooms along the way, he was doing so both for

officer safety purposes and “to determine if anyone else was in the house.” When asked why he

“walked back with Mr. Sneed to see the baby,” he testified, “Just to ensure the child was safe, and

there wasn’t—no medical issues, anything like that.” He did not believe Sneed was “under the

influence or anything like that.” He testified that when he looked into the two windows on the right

side of the house, “the blinds were drawn on both of those rooms,” and he could not see anything

inside.

¶ 14      The next witness to testify was Officer Michael Adamson of the O’Fallon Police

Department. His testimony about the layout of the home, and the events that night, was

substantially similar to that of Hesselbacher, although he did not remember Hesselbacher knocking

on the front door and did not think Hesselbacher had remained at the back yard window when

Adamson returned to the front of the house to knock again. With regard to interacting with Sneed

and the defendant, Adamson testified that Sneed told the officers that Sneed was going to go inside

the house and that Adamson entered the house too. He testified that he did not ask consent to enter

and did not hear any other officer ask but that he “didn’t hear the full conversation.” He did not go

farther than the kitchen, which was past the living room. When asked why he entered the house,

Adamson testified, “To help provide security and allow Officer Hesselbacher to speak with Mr.
                                              8
Sneed while he was inside his house.” He did not see a gun in the house but was “[a]ware of the

possibility of Mr. Sneed having a gun in his living room” because Sneed had told Adamson on a

previous call to the home that Sneed had a gun that he kept, for Sneed’s protection, near the front

door. When asked if at any point during the night he saw anything at the residence that alarmed

him, Adamson testified, “A child, approximately two to three months old, in the house. Didn’t

appear to be in distress. However, we weren’t able to see or contact any adults in the house.”

¶ 15   Michael Mojzis then testified that he was a patrol sergeant with the O’Fallon Police

Department. He testified that he believed he arrived at the house “about 20 minutes after the call”

was received but that he was not certain, and the time was not noted in his police report. At no

point did he enter the back yard of the home. He was in the front yard when Sneed and the

defendant arrived. He explained to Sneed that the officers wanted to enter the home to check on

the infant. Sneed did not give him consent to enter the home, and neither did the defendant. He did

not recall Sneed saying that Sneed knew who the complainant was or that the complaint was false.

Mojzis testified that he entered the house after Hesselbacher did but remained in the “[f]oyer,

living room, hallway” areas.

¶ 16   The next witness to testify was the defendant. Her testimony about the layout of the house,

and the fencing around and near it, was in many ways similar to that of the other witnesses. She

testified that the logs used to secure the wooden fence gate had been there as long as she had lived

there, which she testified was approximately two years, and were still there as of the date of the

hearing. However, she testified that there were no windows on the right side of the house, only the

left side and the back of the house. With regard to the room the infant was found in, she testified

that it had “blinds, and also a purple curtain, a dark purple curtain over the window,” which she

testified “blocks out the light.” She testified that the blinds were typically kept down and that she

did not “really touch the windows or blinds in that room.” She believed that on the night in question
                                                  9
the blinds were down and the curtains were closed. She testified that “four or five” police officers

were at the home when she and Sneed arrived but that she did not have a conversation with any of

the officers. She was not asked for consent for anyone to enter the home, and she did not offer it.

¶ 17   On cross-examination, the defendant reiterated that she believed the blinds were down and

completely closed on March 9, 2017. She testified that the window of the infant’s room was on

the left side of the house, rather than the back of the house, but agreed it was inside the fence. She

testified that, to her knowledge, the complainant had never been in the back yard of the home “at

all,” although she agreed that he had been to the home and “knows [the] dog.” Following the

defendant’s testimony, the defense rested. The State announced that it wished to call the

complainant because he might “be able to clear up some issues about the visibility and the window,

and how he opened the gate, or if he had trouble opening the gate.” Over the defendant’s objection,

the trial judge entered an order allowing for further hearing, at which the State could call its

additional witness.

¶ 18   A little over two weeks later, on November 16, 2017, a second hearing was held. The

defendant requested permission to reopen her case “for the sole purpose of admitting various

photographs into evidence.” Permission was granted. Thereafter, the defendant authenticated

seven photographs, which she testified depicted the exterior of the home in question and had been

taken within the last two weeks. Digital copies of the photographic exhibits are included in the

record on appeal in this case and have been viewed by this court. Upon questioning by the trial

judge, the defendant testified that the exhibits reflected “the same condition the house was in on”

the night in question. The trial judge then stated that she would “have to hear from the officers.”

The defendant thereafter reclosed her case-in-chief, and the State opened its case.

¶ 19   The first witness to testify for the State was Adam Bieri, who testified that he was the

complainant who reported the defendant and Sneed to police for leaving the infant unattended. He
                                             10
testified that he and his girlfriend had planned to “hang out” with Sneed and the defendant, who

had told Bieri they were at “the bar” and wanted Bieri and his girlfriend to “come up.” However,

once he and his girlfriend were ready to go, they were unable to contact Sneed and the defendant,

so Bieri went to the home and knocked on the front door and rang the doorbell. Bieri testified that

“after standing there for two or three minutes and trying to listen,” he heard what he believed “was

a faint baby crying,” which “sounded like a little crying out.” He knew Sneed and the defendant

had an infant child, so he “investigated farther [sic]” by walking around the side of the house, “at

which time [he] saw the baby in a window.” When asked how he got into the back yard, he testified,

“I let myself in the unlocked gate.” When asked if he recalled “any item used to barricade the gate

or keep the gate from moving,” he testified, “Not at all.”

¶ 20    Bieri testified that he knew the dog in the back yard and was not afraid of it. He was able

to see into the room the infant was in, which was on the left side of the house, because even though

the window had “slatted blinds,” the blinds “were open.” He testified that he “did not see a drape”

but that if there was one, “it was pulled to the side so that it wasn’t covering the window.” Bieri

testified “there was a night light of some sort, a small, dim light, and the TV was on” in the room.

He testified a cartoon he did not recognize was on the TV. He saw “a crib directly in front of the

window” and the infant in the crib, “crying initially.” He testified that “by the end there, [the infant]

was just kind of rolling around, just laying there.” He testified he could see “[t]he whole baby”

and that once he saw the infant, he “immediately left and went to call.” He estimated that he looked

in the window for “[f]ifteen seconds.” He testified that after calling the police, he “waited a couple

houses down.” When he saw the two officers who responded leaving after looking in the front

window only, he flagged one officer down and told the officer he was the complainant.

¶ 21    Bieri testified that the police “tried to clarify that I had actually seen with my own eyes,

and where did I see it, could I show them.” He testified that after he told his story to police a second
                                                 11
time, “they said, ‘Well, can you show us?’ ” He testified that he agreed to show them. Bieri testified

the police asked him to hold the dog while they looked, which he agreed to do. He testified that

he, rather than the police, opened the gate and that he watched “as they looked in the window.” He

testified that, thereafter, they asked him to return to his car and wait, after which they asked him

to go to the police station and give a statement. With regard to his general relationship with Sneed,

Bieri testified that he had known Sneed for approximately two years but that by March 9, 2017,

they “had become estranged.” He testified that “at that time, actually, they were trying to get us to

become friends again. That was the purpose of them calling us to hang out.” Bieri was shown the

various photographic exhibits and testified that he did not remember “ever seeing logs in the back

yard.”

¶ 22     On cross-examination, Bieri testified that he believed the doorbell was working and

recalled hearing the doorbell sound within the house after he rang it. He denied having “animosity”

toward the defendant or Sneed but testified that they were “not the character or class of people we

decided we wanted to associate with anymore.” Following Bieri’s testimony, the trial judge asked

counsel for the defendant what her position was. Counsel answered that she believed police “didn’t

have a legal right to enter the curtilage or to follow Mr. Sneed into the home.” The trial judge

subsequently asked if counsel for the State wished to call one or more police officers to testify, in

light of the photographic exhibits. Counsel indicated that she did, and the matter was set for a third

hearing.

¶ 23     On December 6, 2017, the third hearing was held. Officer Hesselbacher was resworn and

was the only witness called at the hearing. Hesselbacher testified that after viewing the

photographic exhibits, he agreed that there were no windows on the right side of the house and

that he was mistaken in his earlier testimony that there were. He testified, as he had before, that

Bieri was the one who opened the gate to the back yard. He agreed that, based on the photographic
                                               12
exhibits, the window he looked in to see the infant must have been on the left side of the house,

rather than in the back. He testified that he did not recall any logs such as those shown in the

photographic exhibits being present and did not recall Bieri having any trouble opening the gate.

The defendant did not cross-examine Hesselbacher. In argument, the defendant’s counsel pointed

out the inconsistencies in the testimony of the officers with regard to “the basic facts of this case.”

She then discussed the case law that she believed was relevant to her motion. The State

acknowledged the inconsistencies in testimony. The State argued, however, that the actions of the

officers were appropriate and “that they were acting in good faith, and that they were in a

community caretaking capacity.” After the hearing, the trial judge took the matter under

advisement.

¶ 24   On May 22, 2018, the trial judge entered an order in which she found that (1) officers

admitted that they entered the curtilage of the defendant’s residence without a search warrant,

(2) “[t]he evidence also revealed that the police *** received a tip that an infant had been left alone

in the residence,” (3) although “the tip was actually valid,” for a warrantless search to be

permissible, “exigent circumstances must exist,” (4) the police acted diligently “in their attempt to

ascertain whether exigent circumstances existed when they knocked on the door and listened for

any sound(s) of distress or safety concerns,” and (5) a “further search of the residence/curtilage

was not within the purview of a justifiable warrantless search.” The trial judge then memorialized

her concerns about the ramifications of following existing case law in a case such as this one,

noting that an infant could be “silently choking or in the distress of the silent killer, sudden infant

death syndrome.” Her concerns notwithstanding, the trial judge ruled that the motion to suppress

must be granted under existing law. The trial judge did not address the issue of whether the police

were acting in a community caretaking capacity. The State filed a notice of appeal, along with a

certificate of impairment. This timely appeal followed.
                                                13
¶ 25                                    II. ANALYSIS

¶ 26   On appeal, the sole argument made by the State is that the trial judge erred when she

granted the defendant’s motion to suppress because, according to the State, the officers acted

appropriately, in accordance with their community caretaking role. The State concedes on appeal

that the officers “entered both the defendant’s home and the curtilage of that home without a

warrant” and that “their actions were not motivated by a belief exigent circumstances existed to

justify the warrantless entry.” The defendant, on the other hand, contends that the community

caretaking doctrine is not applicable to the facts and circumstances of this case, as described in

more detail below.

¶ 27   We begin our analysis of the arguments made by the parties on appeal by examining our

standard of review. As the Illinois Supreme Court has noted, a reviewing court in Illinois applies

a two-part standard of review when considering the propriety of a trial judge’s ruling on a motion

to suppress evidence. People v. Cosby, 231 Ill. 2d 262, 271 (2008). We review the trial judge’s

findings of historical fact for clear error only, and we give the appropriate weight to any inferences

drawn from those facts by the trial judge as the finder of fact. Id. This means that we afford great

deference to the trial judge’s factual findings and may reverse those factual findings only if they

are against the manifest weight of the evidence. Id. We are nevertheless free to undertake our own

assessment of the facts as they relate to the issues raised on appeal, and we therefore may draw

our own conclusions with regard to what relief should be granted. Id. As a result, our review of

the trial judge’s ultimate legal ruling on the motion to suppress evidence is a de novo review. Id.

As we conduct our analysis, we remain mindful of the fact that it is the defendant, not the State,

who bears the burden of proof on a motion to suppress. See, e.g., People v. Cregan, 2014 IL
113600, ¶ 23. If the defendant makes a prima facie showing that the evidence to which the

defendant objects was obtained in an illegal search or seizure, the burden then shifts to the State
                                               14
to provide evidence to counter the prima facie case. Id. However, the ultimate burden of proof

remains with the defendant. Id.

¶ 28   In this case, both before the trial judge and on appeal, the State argues that the actions taken

by police officers in this case were legally sound—and that therefore the motion to suppress

evidence should have been denied—because the officers acted appropriately within their

community caretaking function. The community caretaking function “refers to a capacity in which

the police act when they are performing some task unrelated to the investigation of crime, such as

helping children find their parents, mediating noise disputes, responding to calls about missing

persons or sick neighbors, or helping inebriates find their way home.” People v. McDonough, 239
Ill. 2d 260, 269 (2010). Warrantless searches or seizures may be deemed “reasonable”—and thus

permissible under the fourth amendment to the United States Constitution (U.S. Const., amend.

IV)—“when police are performing some function other than investigating the violation of a

criminal statute.” McDonough, 239 Ill. 2d at 269. Accordingly, “[c]ommunity caretaking describes

an exception to the warrant requirement.” Id. As the Illinois Supreme Court has emphasized, in

terms of fourth amendment analyses, community caretaking is not synonymous with consensual

encounters between citizens and police officers. Id. at 269-72. For the community caretaking

function to be invoked as an exception to the warrant requirement, and to therefore justify a

warrantless search or seizure, “two general criteria” must be satisfied. Id. at 272. First, the court

must determine, viewing the police action in question objectively, that the police were “performing

some function other than the investigation of a crime.” Id. Second, the court must determine that

the search or seizure was “reasonable because it was undertaken to protect the safety of the general

public.” Id. Reasonableness, as a touchstone of fourth amendment analysis, “ ‘is measured in

objective terms by examining the totality of the circumstances.’ ” Id. (quoting Ohio v. Robinette,

519 U.S. 33, 39 (1996)). In undertaking its community caretaking function analysis, a court “must
                                               15
balance a citizen’s interest in going about his or her business free from police interference against

the public’s interest in having police officers perform services in addition to strictly law

enforcement.” Id. The analysis is to be based upon “objective and specific facts” found in the

record. See id. at 273.

¶ 29   The State argues on appeal that in this case the community caretaking function may be

invoked because the actions taken by officers “were not primarily motivated by the investigation

of a criminal offense, but out of concerns for the safety of an unattended infant.” In support of this

proposition, the State cites, as it did in the trial court, People v. Hand, 408 Ill. App. 3d 695, 702-

03 (2011), in which our colleagues in the First District held that when an officer is making an

inquiry into a child’s well-being, rather than investigating a crime, the community caretaking

function may be invoked to allow a warrantless entry into a home, even against the express wishes

of the home’s legal inhabitant. The Hand court rejected the notion that in such circumstances an

officer is required to first employ “less intrusive methods,” such as requesting “the assistance of a

child protection agency” or advising an individual to get an order of protection against another

individual because that “would surely thwart the intent of the community caretaking exception to

the fourth amendment” and would create a situation where police officers “would never be able to

use reasonable judgment to enter a dwelling even if the circumstances warranted the entry.” Id. at

703. The court reiterated the view that the community caretaking function “is necessary for the

public’s protection when a police officer objectively and reasonably believes there is a need to

seek information about an individual’s well-being.” Id. The court also emphasized that in the case

before it, “the scope of the particular search was reasonable under the facts, once [the officer] was

inside the apartment.” Id.

¶ 30   The State also asks this court to reject the idea, raised by the defendant in the trial court,

that the community caretaking function must be “completely divorced”—in all ways—from the
                                             16
criminal investigative function and points to case law from the state of New Hampshire in support

of such a rejection. In that case, the New Hampshire Supreme Court held that, with regard to the

totality of the separation between community caretaking and criminal investigation, “the absolute

separation need only relate to a sound and independent basis for each role, and not to any

requirement for exclusivity in terms of time or space.” State v. D’Amour, 834 A.2d 214, 217 (N.H.

2003). We believe the view expressed by the New Hampshire Supreme Court is consistent with

binding precedent in Illinois. As quoted above, the Illinois Supreme Court has explicitly stated that

the community caretaking function may be applicable when police are, inter alia, “responding to

calls about missing persons.” McDonough, 239 Ill. 2d at 269. We believe it is self-evident that an

officer who is responding, in the officer’s community caretaking function, to a call about a missing

person must also remain cognizant of the fact that any missing-person situation could ultimately

involve a crime and a criminal investigation. It would defy reason to suggest that an officer in that

situation should not, while responding to the call in a community caretaking function, employ

skills derived from his or her criminal investigation training—such as, for example, noting

anything out of the ordinary, like the presence in the neighborhood in question of unusual or

suspicious persons or vehicles—in the same manner that he or she would employ those skills while

dispatched to an active crime scene with the express purpose of investigating that crime. Thus, we

agree with the New Hampshire Supreme Court that with regard to the totality of the separation

between community caretaking and criminal investigation, “the absolute separation need only

relate to a sound and independent basis for each role, and not to any requirement for exclusivity in

terms of time or space.” D’Amour, 834 A.2d at 217.

¶ 31   We conclude the same is true for officers responding to a call about an unattended infant

and note in particular the Hand court’s reiteration of the view of courts in Illinois that the

community caretaking function “is necessary for the public’s protection when a police officer
                                            17
objectively and reasonably believes there is a need to seek information about an individual’s well-

being” (408 Ill. App. 3d at 703), whether that individual is a missing person (as the Illinois

Supreme Court suggested in McDonough, 239 Ill. 2d at 269) or an unattended infant. 2 We therefore

agree that as long as there exists a sound and independent basis for each role, there is no

requirement for exclusivity in terms of time and space. To hold otherwise would be to force onto

police officers blinders that would not only thwart the community caretaking function, but could

gravely imperil, rather than protect, the safety of the general public because it would compel police

officers to ignore things that their law enforcement training instructed them not to ignore, lest they

find themselves “investigating” when they were dispatched instead to caretake. Such a time/space

restriction was rightfully rejected by the New Hampshire Supreme Court, as that restriction would

be imprudent, unworkable, and ultimately dangerous to the public. We nevertheless agree that an

important consideration for courts is ensuring that the community caretaking function does not

become “ ‘a mere subterfuge for investigation.’ ” D’Amour, 834 A.2d at 218 (quoting United

States v. Rodriguez-Morales, 929 F.2d 780, 787 (1st Cir. 1991)). Accordingly, a court undertaking

a community caretaking analysis must identify and weigh any evidence that suggests such

subterfuge, as the court determines whether the defendant has met his or her ultimate burden of

proof on the defendant’s motion to suppress evidence.

¶ 32    In this case, in response to the State’s arguments, the defendant contends that the

community caretaking function may not be invoked because the officers entered the home in

question after Sneed and the defendant arrived there, which, according to the defendant, means the


        2
         Although one might argue that, in the case of an unattended infant, there is a higher likelihood of
a possible crime related thereto than there is in the case of a missing person, we have no reason to believe
that is necessarily true. We note that an infant could be unattended for reasons other than criminal
endangerment or neglect, such as if the infant’s designated caretaker has expired or otherwise suffered an
incapacitating medical emergency. In any event, the defendant has advanced no such argument in this
appeal.
                                                    18
officers were no longer motivated principally out of concern for the welfare of the infant. In

support of this proposition, the defendant points to People v. Mikrut, 371 Ill. App. 3d 1148, 1153

(2007), in which our colleagues in the Second District noted that once “officers have accomplished

their caretaking purpose, they may not continue to expand the scope of an intrusion without

additional justification.” The defendant reasons that once the infant’s actual caretakers—Sneed

and the defendant—arrived, the officers’ function as community caretakers was no longer

applicable and could not be used “to actually breach the barrier of [the defendant’s] front door and

to enter into her home” because the police were no longer performing a function other than

investigating the violation of a criminal statute. The defendant describes the question of officers

breaching the curtilage of the home as “a non-issue” because the defendant’s position on appeal is

that the illegal search “actually began at the point they breached the threshold of the front door.”

At that point, she contends, “officers were well aware that [the infant] was okay.” The defendant

notes that Hesselbacher testified that as he followed Sneed to the room the infant was in, he looked

into each room along the way to determine if an adult was at home, which she argues demonstrates

that at that point he was investigating a crime, rather than checking on the welfare of the infant.

¶ 33   In reply to the defendant’s arguments, the State maintains, inter alia, that Mikrut is

distinguishable from this case because in this case, there was no impermissible expansion of the

scope of the intrusion. The State posits that the return of Sneed and the defendant would not, as

the defendant contends, assuage the concerns of the officers and terminate their community

caretaking function; to the contrary, the State posits, “having been made abundantly aware the

baby’s caretakers had absented themselves for a night out at the bar, the police officers’ interest in

the well-being of the baby would seem to be heightened, not diminished.” We agree. As explained

above, for the community caretaking function to be invoked in Illinois as an exception to the

warrant requirement, and to therefore justify a warrantless search or seizure, “two general criteria”
                                                 19
must be satisfied. McDonough, 239 Ill. 2d at 272. First, the court must determine, viewing the

police action in question objectively, that the police were “performing some function other than

the investigation of a crime.” Id. Second, the court must determine that the search or seizure was

“reasonable because it was undertaken to protect the safety of the general public.” Id.

Reasonableness, as a touchstone of fourth amendment analysis, “ ‘is measured in objective terms

by examining the totality of the circumstances.’ ” Id. (quoting Robinette, 519 U.S. at 39). In

undertaking its community caretaking function analysis, a “court must balance a citizen’s interest

in going about his or her business free from police interference against the public’s interest in

having police officers perform services in addition to strictly law enforcement.” Id. The analysis

is to be based upon “objective and specific facts” found in the record. See id. at 273.

¶ 34   In light of the extremely poor judgment demonstrated by the defendant and Sneed in

leaving their infant unattended in the first place, and in light of the amount of time the officers

knew, at a minimum, had passed since Sneed and the defendant had been present at the home, it

was not objectively unreasonable for the responding officers to continue, rather than terminate,

their community caretaking function and for them to wish to enter the home and see, up close and

with their own eyes, that the infant was, at that moment, safe and not in any sort of danger or

potential danger. Although the officers testified about what they saw when looking through the

window, it is self-evident that an up-close examination from within the infant’s bedroom might

have revealed things that were not apparent from outside the bedroom. It was not objectively

unreasonable for the officers to take the measures they took to ensure the safety of the infant before

completing their community caretaking service call and departing the premises. It was also

objectively reasonable for Hesselbacher to glance into each room he passed to see if anyone else

was present in the home, for even though he did so in part to “investigate” whether other adults

were present, he also did so in part for officer safety purposes; because he simultaneously had a
                                                 20
sound and independent basis for continuing to carry out his community caretaking function, he

certainly likewise had the right to ensure his own safety and that of his fellow officers as he did

so. Moreover, as Hesselbacher crossed the house, he did not enter any of the rooms along the way;

he merely glanced quickly into them. Sneed himself testified that the police did not conduct any

type of search of the premises. Instead, Hesselbacher followed Sneed directly to the infant and

immediately checked on the safety of the infant. We reject the defendant’s insinuation that the

only objectively reasonable course of action for the officers to take once Sneed and the defendant

arrived home from the bar would have been to terminate their community caretaking function with

regard to the well-being of the infant and not enter the home without first seeking and obtaining a

warrant.

¶ 35   We note as well that there is no evidence in this case that the community caretaking

function was used as subterfuge for a criminal investigation, and the actions of the officers do not

otherwise violate the precepts of the cases cited herein. Therefore, we are not convinced that the

community caretaking exception to the warrant requirement was not available to the responding

officers. We conclude that their actions did not run afoul of any constitutional requirements.

Accordingly, the defendant has failed to carry her ultimate burden on her motion to suppress

evidence. The trial judge’s ruling (which we reiterate did not address the issue of the community

caretaking function) must be reversed and this matter remanded for further proceedings.

¶ 36                                 III. CONCLUSION

¶ 37   For the foregoing reasons, we reverse the order of the circuit court of St. Clair County and

remand for further proceedings not inconsistent with this opinion.

¶ 38   Reversed and remanded.




                                                21
                                 2019 IL App (5th) 180336

                                      NO. 5-18-0336

                                          IN THE

                            APPELLATE COURT OF ILLINOIS

                                     FIFTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     St. Clair County.
                                                )
v.                                              )     No. 17-CF-286
                                                )
ERICA L. WOODS,                                 )     Honorable
                                                )     Zina R. Cruse,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:         September 5, 2019
______________________________________________________________________________

Justices:            Honorable James R. Moore, J.

                  Honorable Melissa A. Chapman, J., and
                  Honorable John B. Barberis, J.
                  Concur
______________________________________________________________________________

Attorneys         Hon. James A. Gomric, State’s Attorney, St. Clair County, 10 Public
for               Square, Belleville, IL 62220; Patrick Delfino, Director, Patrick D.
Appellant         Daly, Deputy Director, Office of the State’s Attorneys Appellate
                  Prosecutor, 730 East Illinois Highway 15, Suite 2, Mt. Vernon, IL 62864
______________________________________________________________________________

Attorneys         James E. Chadd, State Appellate Defender, Ellen J. Curry, Deputy
for               Defender, Eun Sun Nam, Assistant Appellant Defender, Office of the
Appellee          State Appellate Defender, Fifth Judicial District, 909 Water Tower Circle,
                  Mt. Vernon, IL 62864
______________________________________________________________________________